DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 2/18/2021, and 2/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Nos. JP2020-026409, filed on 02/19/2020, and JP2020-077284, filed on 04/24/2020.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 4/25/2022 has been entered.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 16, and 20-23 including “a setting unit configured to set a time for continuing tracking in the tracking unit, from the start of the tracking of the subject to the stop of the tracking, in accordance with a type of the subject detected from the images” and “wherein the tracking unit tracks the subject detected from the images in accordance with the time for continuing tracking of the subject set by the setting unit.”
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 16-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoof et al. (US 20180349708 A1) (hereinafter van Hoof) in view of Gong et al. (CN110264497A; machine translation provided) (hereinafter Gong).
Regarding claim 1, van Hoof discloses:
A subject tracking device comprising at least one processor or circuit configured to function as: [See van Hoof, ¶ 0069, 0120, 0121, 0158-0161, 0179, 0182-0183 discloses one or more processors for tracking a region of interest including an object or subject of interest.]
an image acquisition unit configured to sequentially acquire images; [See van Hoof, ¶ 0179, 0182-0183, Fig. 11 discloses obtaining from an image sensor of a video camera, a primary real-time video stream comprising images of a field of view of the video camera.]
a tracking unit configured to track a subject which is detected from the images acquired by the image acquisition unit by comparison between images over a plurality of images which are sequentially acquired by the image acquisition unit; and [See van Hoof, ¶ 0144, 0151, 0158-0161, 0215-0217 discloses detecting a person or object of interest, associating the person/object with a region of interest, and tracking said region of interest across the video in a series of frames.  Particularly, it is noted that from frame to frame, the region of interest may shift within the field of view along with motion activity and/or elements to which the region of interest corresponds, and the position of the region of interest tracks the motion activity of the corresponding element(s).]
van Hoof does not appear to explicitly disclose:
a setting unit configured to set a time for continuing tracking in the tracking unit, from the start of the tracking of the subject to the stop of the tracking, in accordance with a type of the subject detected from the images;
wherein the tracking unit tracks the subject detected from the images in accordance with the time for continuing tracking of the subject set by the setting unit.
However, Gong discloses:
a setting unit configured to set a time for continuing tracking in the tracking unit, from the start of the tracking of the subject to the stop of the tracking, in accordance with a type of the subject detected from the images; [See Gong, ¶ 0032-0034, 0038, 0045-0050, Figs. 4-8 discloses applying object/subject tracking during scenarios involving individuals queuing for various events.  A target area is thus suggested as a queued area such as the entrance of a train station.  It is noted that determining the identification of a first tracking object located in the target area may be performed, and a displacement identification ID number assigned to the first tracking object.  The identification may also display the first duration, coordinates of the location of the first tracking object, and characteristic information (type) of the first tracking object.  The above cited sections note determining biometric information as a means of differentiating tracked objects, and specifying new tracking durations as a result of the biometric determination.  In the case that the first information used to represent the first tracking object does not match the second information used to represent the second tracking object, the second tracking object may be determined as being under video surveillance. Tracking object that occurs for the first time; the tracking duration of the second tracking object is timed from zero; See Gong, ¶ 0068, 0070 further discloses updating a tracking duration (continuing tracking) of a new target.]
wherein the tracking unit tracks the subject detected from the images in accordance with the time for continuing tracking of the subject set by the setting unit. [See Gong, ¶ 0032-0034, 0038, 0045-0050, 0066-0070 discloses tracking an object/subject within a target area, and updating a tracking duration contingent upon a new target being determined after a first target object is not detected in a target area (for the first duration).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by van Hoof to add the teachings of Gong in order to update a tracking object/subject duration as an object/subject traverses a scene under surveillance, improving tracking continuity (Gong, ¶ 0068, 0072).

Regarding claim 2, van Hoof in view of Gong discloses all the limitations of claim 1.
van Hoof discloses:
wherein the at least one processor or circuit further function as a detection unit configured to detect a specific subject from the images, [See van Hoof, ¶ 0150-0151, 0209-0216 discloses detecting particular objects/persons from a field of view of a camera.  It is mentioned that certain persons/objects may be compared against a database of known or recognized persons/objects.] wherein the tracking unit performs tracking on the basis of a subject region corresponding to the specific subject detected by the detection unit. [See van Hoof, ¶ 0151 discloses that from frame to frame, the region of interest may shift within the field of view along with motion activity and/or elements to which the region of interest corresponds, and the position of the region of interest tracks the motion activity of the corresponding element(s).]

Regarding claim 3, van Hoof in view of Gong discloses all the limitations of claim 2.
van Hoof discloses:
wherein, in a case that the specific subject becomes undetected by the detection unit in a plurality of images which are sequentially acquired by the image acquisition unit, the tracking unit continues to track the specific subject on the basis of the subject region in an image in which the specific subject can be detected. [See van Hoof, ¶ 0151 In some implementations, from frame to frame, the region of interest may shift within the field of view along with the motion activity and/or element(s) to which the region of interest corresponds; the position of the region of interest tracks the motion activity of the corresponding element.]

Regarding claim 4, van Hoof in view of Gong discloses all the limitations of claim 1.
van Hoof discloses:
wherein the setting unit sets a time for continuing tracking in the tracking unit in accordance with parts of the subject. [See van Hoof, ¶ 0209-0216 discloses identifying a tracked person (or object, etc.) as being recognized, or unrecognized, and enabling or disabling further tracking of the subject based thereon.  Particularly, if a detected person or object is recognized, the detected person or object is identified as a region of interest and tracked – whereas if a detected person/object is not recognized they are disregarded and not tracked.  Hence, for a recognized person, the time for “continuing” tracking is switched (increased) from a time for disregarding an unrecognized person.]

Regarding claim 5, van Hoof in view of Gong discloses all the limitations of claim 4.
van Hoof discloses:
wherein the part includes at least one of a whole body, a face, or a pupil. [See van Hoof, Figs. 10A-10G illustrate an exemplary embodiment wherein “part” of the subject region clearly includes a whole body, and face of a detected subject.]

Regarding claim 6, van Hoof in view of Gong discloses all the limitations of claim 1.
van Hoof discloses:
wherein the type of subject includes at least one of a person, a dog, a cat, a bird, or a vehicle. [See van Hoof, Figs. 10A-10G illustrate an exemplary embodiment wherein the “type” of subject includes at least a person or a vehicle.]

Regarding claim 7, van Hoof in view of Gong discloses all the limitations of claim 4.
Gong discloses:
wherein the tracking unit tracks a first part of the subject and a second part which is a predetermined part among the parts of the subject included in the first part; and [See Gong, ¶ 0057, 0058 discloses detecting head and shoulder information of a tracking object in a target queue area.  Particularly, using head and shoulder information to track the tracking object in the monitoring area, and further determining the tracking ID, coordinate position, and tracking duration of the tracking object.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.
van Hoof discloses:
wherein the time for continuing the tracking of the first part is made longer than the time for continuing the tracking of the second part. [See van Hoof, ¶ 0209-0216 discloses identifying a tracked person (based on the person’s face attributes, or “predetermined parts” of the subject) as being recognized, or unrecognized, and enabling or disabling further tracking of the subject based thereon.  Particularly, if a detected person or object is recognized, the detected person or object is identified as a region of interest and tracked – whereas if a detected person/object is not recognized they are disregarded and not tracked.  Hence, for a recognized person, the time for “continuing” tracking is increased from a time for disregarding an unrecognized person.]

Regarding claim 8, van Hoof in view of Gong discloses all the limitations of claim 4.
van Hoof discloses:
wherein, in a case that a time for continuing the tracking of a predetermined part of the subject has elapsed and an inclusion part including the predetermined part is detected, the inclusion part is tracked. [See van Hoof, ¶ 0197 discloses priority levels are compared, and a decision to create both or only one sub-stream, and optionally an order in which they are created (e.g., create a first sub-stream first, then create a second sub-stream (after a predefined time has elapsed, only if the second region of interest is still present after elapsed time, only once the first region of interest is no longer active, etc.)) is made. In some implementations, a sub-stream may be created only if the designated priority level satisfies a threshold (e.g., threshold is user-defined, predefined, learned, etc.).]

Regarding claim 9, van Hoof in view of Gong discloses all the limitations of claim 4.
van Hoof discloses:
wherein the setting unit sets the time for continuing tracking a relatively large part longer than the time for continuing tracking a relatively small part. [See van Hoof, Figs. 10A-10D illustrate forming regions of interest within the field of view of a camera based on detected motion activity, events, and/or elements in the field of view.  A region of interest corresponding to an unknown car entering the field of view (e.g., the unknown car coming into the driveway) is identified. Optionally, the boundaries and/or the area of the region of interest may be displayed to the user (e.g., the boundaries are displayed on a client device, the area within the boundaries is shaded).  In some implementations, from frame to frame, the region of interest may shift within the field of view along with the motion activity and/or element(s) to which the region of interest corresponds; the position of the region of interest tracks the motion activity of the corresponding element.  See van Hoof, ¶ 0149-0151 discloses that such elements may include, for example, persons, faces, pets, and/or objects; See van Hoof, ¶ 0209-0216 discloses identifying a tracked person (or object, etc.) as being recognized, or unrecognized, and enabling or disabling further tracking of the subject based thereon.  Particularly, if a detected person or object is recognized, the detected person or object is identified as a region of interest and tracked – whereas if a detected person/object is not recognized they are disregarded and not tracked.  The exemplary embodiment illustrated in Figs. 10A-10D uses motion as a determinative factor in forming the regions of interest, and hence, assigns a longer tracking period for an individual as they exit the vehicle and walk to the porch.  However, as the person returns to the car and begins driving, the region of interest would shift to the vehicle, and a “tracking time” would be longer for the vehicle.]

Regarding claim 16, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  
Further, claim 16 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
van Hoof discloses:
a tracking unit configured to track at least one part of a subject which is detected from the images acquired by the image acquisition unit by comparison between images over a plurality of images which are sequentially acquired by the image acquisition unit; and [See van Hoof, ¶ 0144, 0151, 0158-0161, 0215-0217 discloses detecting a person or object of interest, associating the person/object with a region of interest, and tracking said region of interest across the video in a series of frames.  Particularly, it is noted that from frame to frame, the region of interest may shift within the field of view along with motion activity and/or elements to which the region of interest corresponds, and the position of the region of interest tracks the motion activity of the corresponding element(s).]
a setting unit configured to seta time for continuing tracking in the tracking unit in accordance with the part of the subject detected from the images; [See van Hoof, ¶ 0209-0216 discloses identifying a tracked person (or object, etc.) as being recognized, or unrecognized, and enabling or disabling further tracking of the subject based thereon.  Particularly, if a detected person or object is recognized, the detected person or object is identified as a region of interest and tracked – whereas if a detected person/object is not recognized they are disregarded and not tracked.  Hence, for a recognized person, the time for “continuing” tracking is switched (increased) from a time for disregarding an unrecognized person.]
Gong discloses:
wherein the tracking unit tracks the subject detected from the images in accordance with the time for continuing tracking of the subject set by the setting unit. [See Gong, ¶ 0032-0034, 0038, 0045-0050, 0066-0070 discloses tracking an object/subject within a target area, and updating a tracking duration contingent upon a new target being determined after a first target object is not detected in a target area (for the first duration).]

Regarding claim 17, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 18, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  Please see the previous rejection of claim 3 for corresponding motivation statement.
van Hoof discloses:
wherein, in a case that the specific subject becomes undetected by the detection unit in a plurality of images which are sequentially acquired by the image acquisition unit, the tracking unit continues to track the specific subject on the basis of the subject region in an image in which the specific subject can be detected. [See van Hoof, ¶ 0151 In some implementations, from frame to frame, the region of interest may shift within the field of view along with the motion activity and/or element(s) to which the region of interest corresponds; the position of the region of interest tracks the motion activity of the corresponding element.]

Regarding claim 20, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “a device”, and is therefore rejected on the same premise.  

Regarding claim 21, this claim recites analogous limitations to claim 16 in the form of “a method” rather than “a device”, and is therefore rejected on the same premise.  

Regarding claim 22, this claim recites analogous limitations to claim 1 in the form of “a non-transitory computer-readable storage medium” rather than “a device”, and is therefore rejected on the same premise.  
Further, claim 22 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
van Hoof discloses:
A non-transitory computer-readable storage medium configured to store a computer program for a subject tracking device to execute the following steps: [See van Hoof, ¶ 0170 discloses instructions stored in computer memory, or other non-transitory computer-readable storage medium.]

Regarding claim 23, this claim recites analogous limitations to claim 16 in the form of “a non-transitory computer-readable storage medium” rather than “a device”, and is therefore rejected on the same premise.  
Further, claim 22 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
van Hoof discloses:
A non-transitory computer-readable storage medium configured to store a computer program for a subject tracking device to execute the following steps: [See van Hoof, ¶ 0170 discloses instructions stored in computer memory, or other non-transitory computer-readable storage medium.]

Regarding claim 24, van Hoof in view of Gong discloses all the limitations of claim 1.
Gong discloses:
wherein the at least one processor or circuit further function as a switching unit configured to switch a subject for tracking by the tracking unit in a case that the time for continuing tracking of the subject has elapsed. [See Gong, ¶ 0013 discloses a processor See Gong, ¶ 0032-0038, 0043 discloses the identification of the first tracking object located in the target area, the tracking duration for tracking the first tracking object, and the shooting of the Nth frame image are determined in the Nth frame image obtained by performing video monitoring on the target area. time; it is determined that there is no first tracking object in the target area in the Mth frame image obtained by video monitoring of the target area, that is, when the first tracking object is not detected in the video monitoring, if the 0th frame If the second tracking object appears in the image, the identification of the second tracking object (switched from a first tracking object and corresponding duration to a second tracking object and corresponding duration) and the shooting time of the 0th frame image are obtained; See Gong, ¶ 0068, 0070 further discloses updating a tracking duration (continuing tracking) of a new target.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoof in view of Gong in view of Laska et al. (US 9158974 B1) (hereinafter Laska).
Regarding claim 12, van Hoof in view of Gong discloses all the limitations of claim 10.
van Hoof in view of Gong does not appear to explicitly disclose:
wherein the face region is extended in accordance with at least one of the type of subject, a movement speed of the subject, a reliability of a face detection result, or a distance from the subject to the image acquisition unit 
However, Laska discloses:
wherein the face region is extended in accordance with at least one of the types of subject, a movement speed of the subject, a reliability of a face detection result, or a distance from the subject to the image acquisition unit. [See Laska, col. 81 lines 64-67 and col. 82 lines 1-16 discloses that identified object features are detected based on a speed of the object in motion.  Particularly, one or more object features include features representing a human being, for example, aspect ratio of the object in motion, movement speed of the object in motion, size of the object in motion, shape of the object in motion, etc; See Laska, Fig. 9M illustrates extending a region of interest 947B.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by van Hoof in view of Gong to add the teachings of Laska in order to adjust a region of interest based on a detected motion of an object of interest.

Regarding claim 13, van Hoof in view of Gong in view of Laska discloses all the limitations of claim 12.
Laska discloses:
wherein the face region is extended at an extension magnification according to the type of subject. [See Laska, col. 81 lines 64-67 and col. 82 lines 1-16 discloses that identified object features are detected based on one or more object features, the features including representing a human being, for example, aspect ratio of the object in motion, movement speed of the object in motion, size of the object in motion, shape of the object in motion, etc.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 12.

Regarding claim 14, van Hoof in view of Gong in view of Laska discloses all the limitations of claim 12.
Laska discloses:
wherein the face region is extended at an extension magnification according to the movement speed of the subject. [See Laska, col. 81 lines 64-67 and col. 82 lines 1-16 discloses that identified object features are detected based on one or more object features, the features including representing a human being, for example, aspect ratio of the object in motion, movement speed of the object in motion, size of the object in motion, shape of the object in motion, etc; See Laska, Fig. 9M illustrates extending a region of interest 947B.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 12.

Regarding claim 15, van Hoof in view of Gong in view of Laska discloses all the limitations of claim 12.
Laska discloses:
wherein the face region is extended at an extension magnification according to the distance from the subject to the image acquisition unit. [See Laska, col. 81 lines 64-67 and col. 82 lines 1-16 discloses that identified object features are detected based on one or more object features, the features including representing a human being, for example, aspect ratio of the object in motion, movement speed of the object in motion, size of the object in motion, shape of the object in motion, etc; See Laska, Fig. 9M illustrates extending a region of interest 947B.  The size of the object in motion directly correlates to the distance of the object from the camera.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 12.

Regarding claim 19, van Hoof in view of Gong in view of Laska discloses all the limitations of claim 17.
van Hoof discloses:
wherein the setting unit sets a time for continuing tracking in accordance with a size or feature amount of the part. [See van Hoof, ¶ 0197, 0209-0216 discloses identifying a tracked person (or object, etc.) as being recognized, or unrecognized, and enabling or disabling further tracking of the subject based thereon.  Particularly, if a detected person or object is recognized, the detected person or object is identified as a region of interest and tracked – whereas if a detected person/object is not recognized they are disregarded and not tracked.  Hence, for a recognized person, the time for “continuing” tracking is switched (increased) from a time for disregarding an unrecognized person.  Particularly, a “feature amount” corresponding with a priority level granted to a person of interest classified with respect to recognizing the person of interest.]

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090303342 A1			Corcoran; Peter et al.
US 20130329106 A1			Bigioi; Petronel et al.
US 20080316328 A1			Steinberg; Eran et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486